Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 5/5/2022. Claims 1, 4, 5, 7-10, 12, 13 and 17 have been amended. Claims 6 and 11 have been canceled. Claims 1-5, 7-10, and 12-17 remain pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/864,351, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   
Prior-filed application, Application No. 62/864,351, fails to provide adequate support for the recitation of the following elements of claim 1:
the at least two different devices being “not functionally coupled to one another;” and
providing the personalized data “account[ing] for variations of absorption of at least one of cannabis and cannabinoids.” 
The present application is therefore not entitled to the effective filing date of Application No. 62/864,351, and is only entitled an effective filing date of 6/16/2020.

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1-5, 7-10, and 12-17 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on the argued combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant only broadly asserts that claim 1 distinguishes over Hagen in view of Davidson based on the recitation of at least two different devices that are not functionally coupled to one another, the user input data being observational data, and “the machine learning based processing engine to provide personalized data for said user that (1) accounts for variations of absorption of at least one of cannabis and cannabinoids and (2) interaction of (a) said at least one of cannabis and cannabinoids and (b) regimen data, over the counter medicine data, and prescription data.” Applicant does not argue either reference individually with respect to these limitations and the present rejection does not rely on the combination of Hagen in view of Davidson.
However, Examiner notes that Davidson, as cited below, does disclose at least two different devices that are not functionally coupled to one another (see e.g. [118], [143], [193], and [302]-[305]), user input data from said user that is observational data (see e.g. Figure 1 element 104, [111], [120], [142], [164], [257], and [258]), as well as processing the sensor data, user input data, regimen data, and medicine data, using a machine learning based processing engine to provide personalized data for said user (see e.g. [108]-[110], [120], [123], [144], [185], [226], [257], [265], and [277]) that (1) accounts for variations of absorption of at least one of cannabis and cannabinoids (see e.g. [120], [229], [230], [233], and [236]-[240]) and (2) interaction of (a) said at least one of cannabis and cannabinoids and (b) regimen data and medicine data (see e.g. [185], [257], and [273]-[277]).
Applicant does not provide any arguments addressing why the references do not disclose or teach the argued limitations.

Claim Objections
The previous objections to claims 10 and 17 are withdrawn based on the amendment filed 5/5/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 7-10, and 12-17 are drawn to a system, which is within the four statutory categories (i.e. a machine). 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
receiving (i) sensor data from said user which is autonomously acquired by measuring physical characteristics of said user; (ii) user input data from said user that is observational data; (iii) regimen data of at least one of dosage, timing, frequency, form of delivery for said at least one of cannabis and cannabinoids; (iv) over the counter medicine data for said user of at least one of brand, manufacturer's schema, dosage, timing, frequency, and form of delivery currently being taken by said user; and (v) prescription data for said user of at least one of brand, manufacturer's schema, dosage, timing, frequency, and form of delivery currently prescribed and being taken by said user; 
processing such received data including said sensor data, user input data, regimen data, and medicine data to provide personalized data for said user that (1) accounts for variations of absorption of at least one of cannabis and cannabinoids and (2) interaction of (a) said at least one of cannabis and cannabinoids and (b) regimen data, over the counter medicine data, and prescription data.

 These steps amount to managing personal behavior or relationships or interactions between people, and therefore fall within the scope of an abstract idea in the form of a method of organizing human activity. Fundamentally the process is that of using sensed physical characteristics of a user, observational data from the user, and information about the user’s cannabis, OTC, and prescription medication consumption to provide personalized information back to the user. This amounts to a form of managing the personal behavior of the user through that personalized information and is analogous to claims previously held to fall within the scope of an abstract idea. For example, the Federal Circuit has previously held that a system for budgeting which tracked financial information of a user and provided feedback based on spending limits constituted a method of organizing human activity. See MPEP 2106.04(a)(2)(II)(C). 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 

Claim 1 additionally recites 1) a computing device including a processor, 2) a monitoring engine recited as receiving the various data types and processing the data to provide the personalized data, 3) two or more separate devices used to acquire the sensor data, and 4) a machine learning based processing engine used to process the received data and provide the personalized data.

Paragraphs 65 and 66 of the specification as originally filed describe the computing device and processor as including any of FPGAs, microprocessors, integrated circuits, or “any other structure suitable for implementation of the techniques described herein.” The computing device and processor are therefore construed as a generic computing device. 
Paragraphs 21-24 describe a monitoring inference engine in terms of its performed functions of analyzing received data, but no description is provided of hardware or other elements as part of the engine. The monitoring engine is therefore construed as software being executed on a generic computing device. 
Paragraphs 15 and 17 describe a plurality of devices as used to collect sensor data, including wearable trackers, smart watches, blood pressure monitors, heart rate monitors, or other devices having embedded sensors. The two or more devices are likewise construed as generic sensors.
Paragraph 21 additionally describes a “machine learning based processing engine” as part of the monitoring inference engine, where the machine learning is described as including a number of different algorithms such as deep neural networks, deep belief networks, generative adversarial networks, and others. Given the description of the processing engine as part of the monitoring engine, i.e. software, and the recitation of the machine learning at a high level of generality, the machine learning based processing engine is construed as a processing algorithm executed on a generic computing device.

Each of these additional elements only amounts to mere instructions to implement functions within the abstract idea using generic computing elements as tools, for example the use of a processor and software to receive and process data and the use of sensors to acquire sensor data, and therefore do not integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claim 1 only recites the computing device and processor, the monitoring engine, the two or more separate devices, and the machine learning based processing engine as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims

Claim 2 additionally recites wherein said sensor data is autonomously acquired from a tracking device.
Paragraph 17 of the specification states that tracking devices may include wearables including sensors, such as smart watches, step trackers, blood pressure monitors, and heart rate monitors, or other devices such as smart beds. The tracking device is therefore construed as a generic sensor device.
This additional element only amounts to mere instructions to implement a function within the abstract idea, i.e. acquisition of sensor data, using generic computing elements as tools, i.e. a generic sensing device used to implement the function of acquiring sensor data, and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 3 recites wherein said tracking device includes at least one of a smart watch, a step tracker, a GPS monitor, a blood pressure monitor, a heart rate monitor, a smart bed, a camera, a radar, and steps taken. 
As explained above, paragraph 17 of the specification states that tracking devices may include wearables including sensors, such as smart watches, step trackers, GPS monitors, blood pressure monitors, and heart rate monitors, or other devices from the claim such as smart beds. Each of these elements is only described at a high level as used to collect sensor data from the patient without further detail. Given this, each of these elements is being used merely as a mechanism for collecting a respective type of data.
These additional elements only amounts to mere instructions to implement a function within the abstract idea, i.e. using any of a plurality of different sensing devices to implement the function of acquiring the sensor data, and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 4 recites wherein said user input data includes textual observational data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 5 recites wherein said textual observational data includes at least one of a survey, a manual user input, an emotion, and a volume. These limitations fall within the scope of the abstract idea as set out above. 

Claim 7 recites wherein either of said regimen data and said prescription data for said at least one of cannabis and cannabinoids includes at least one of product administration and adherence information. These limitations fall within the scope of the abstract idea as set out above. 

Claim 8 recites wherein either of said regimen data and said prescription data for said at least one of cannabis and cannabinoids includes at least one of product administration and adherence information that includes at least one of dosage, timing, frequency, and form of delivery. These limitations fall within the scope of the abstract idea as set out above. 

Claim 9 recites wherein either of said regimen data and said prescription data for said at least one of cannabis and cannabinoids includes medical classifications. These limitations fall within the scope of the abstract idea as set out above. 

Claim 10 recites wherein said at least one of regimen and prescription data for said at least one of cannabis and cannabinoids includes medical classifications that include at least one of ICD10 and CPT code data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 12 recites said personalized data for said user infers changes in tracked quantities that are attributable to a particular either of said regimen data and said prescription data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 13 recites wherein said personalized data for said user infers changes in tracked quantities that are attributable to a particular plurality of different either of said regimen data and said prescription data for different regimens and prescriptions. These limitations fall within the scope of the abstract idea as set out above. 

Claim 14 recites wherein said personalized data includes fusing sensor data from multiple sources that leverages redundancies and diversities in said sensor data. These limitations fall within the scope of the abstract idea as set out above. 
Claim 14 additionally recites the sensor data as provided by multiple different devices.
Paragraph 17 of the specification states that sensor data may be acquired from a plurality of different devices including wearables including sensors, such as smart watches, step trackers, blood pressure monitors, and heart rate monitors, or other devices such as smart beds. Given this, the “multiple different devices” are accordingly construed as each being a generic sensor device.
This additional element only amounts to mere instructions to implement a function within the abstract idea using generic computing elements as tools, i.e. multiple generic sensing devices used to implement the function of acquiring sensor data, and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 15 recites wherein said personalized data includes fusing sensor data and said user input data that leverages redundancies and diversities in said sensor data and user input data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 16 recites wherein said personalized data includes fusing data from multiple different sets of said user input data that leverages redundancies and diversities in said sensor data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 17 recites wherein said sensor data is received from a first source and a second source, and determining the sensor data from the sources as having greater accuracy than the sensor data from the second source. These limitations fall within the scope of the abstract idea as set out above. 
Claim 17 additionally recites a first device and a second device as the first and second sources of the data, and the monitoring inference engine as performing the determination.
Paragraph 17 of the specification states that sensor data may be acquired from devices including wearables including sensors, such as smart watches, step trackers, blood pressure monitors, and heart rate monitors, or other devices such as smart beds, any of which may be the first device and second device. The first and second devices are therefore each construed as a generic sensor device.
Paragraphs 21-24 describe a monitoring inference engine in terms of its performed functions of analyzing received data, but no description is provided of hardware or other elements as part of the engine. The monitoring engine is therefore construed as software being executed on a generic computing device. 
These additional elements only amount to mere instructions to implement respective functions within the abstract idea, in this case acquisition of sensor data and processing of data, using generic computing elements as tools and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements above do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-5, 7-10, and 12-17 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claim 1, the newly added recitation of providing personalized data “that (1) accounts for variations of absorption of at least one of cannabis and cannabinoids” appears to constitute new matter. Examiner is unable to find any description in the disclosure of variations of absorption of at least one of cannabis and cannabinoids, or of processing the sensor data, user input data, regimen data, over the counter medicine data, and prescription data to provide personalized data that accounts for variations of absorption of at least one of cannabis and cannabinoids.
With further regard to claim 1, the newly added recitation of at least two different devices “that are not functionally coupled to one another” appears to constitute new matter. While the specification discloses at least two devices, there is no description of whether or not the devices are “functionally coupled to one another,” or what would constitute not “functionally coupled.” 
Claims 2-5, 7-10, and 12-17 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

With regard to claim 5, the newly added recitation of the observational data as “textual” renders the limitation reciting the observation as “at least one of…an emotion, and a volume” appears to constitute new matter. Paragraph 18 of the specification states that “volume” and “emotion” are obtained from spoken user input via inference from the pitch and volume of the user’s voice, rather than forms of textual observational data. Paragraph 43 additionally differentiates between natural language data, i.e. text, and voice data.
	
	
	Claim Rejections - 35 USC § 112
The previous rejection of claim 17 under 35 USC 112(b) is withdrawn based on the amendment filed 5/5/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “sensor data from said user from at least two different devices that are not functionally coupled to one another, each of which is autonomously acquired by measuring physical characteristics of said user;”. Specifically, it is not clear what the term “each” is referencing in this limitation. The portion of the limitation following this term appears to be referring to the sensor data, but the claim only recites “sensor data” in aggregate rather than in groups or units which could be referenced by “each.” Examiner requests that Applicant clarify the language of the claim.

Claim 1 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “interaction of (a) said at least one of cannabis and cannabinoids and (b) regimen data…”. Claim 1 previously recites the regimen data as “regimen data of at least one of dosage, timing, frequency, form of delivery for said at least one of cannabis and cannabinoids.” Given that the regimen data is regimen data of the cannabis or cannabinoids, it is not clear what the claim is referring to by reciting an interaction of the cannabis or cannabinoids with that cannabis or cannabinoid regimen data.
Claims 2-5, 7-10, and 12-17 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

Claim 3 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “wherein said tracking device includes at least one of… a step tracker, a GPS monitor… a radar, and steps taken.” Specifically, claim 2 from which claim 3 depends recites the sensor data being acquired by a tracking device, and claim 1 from which claim 2 depends recites the sensor data as acquired “by measuring physical characteristics of said user.” It is not clear how a step tracker, a GPS monitor, a radar, and steps taken, as devices, could measure physical characteristics of the user.


Claims 7-9 each recite the limitation "said prescription data for said at least one of cannabis and cannabinoids" in line 2.  There is insufficient antecedent basis for this limitation in the claims because while the claims previously recite prescription data, none of the claims previously recite prescription data for said at least one of cannabis and cannabinoids.

Similarly, claim 10 recites “said at least one of… prescription data for said at least one of cannabis and cannabinoids” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim because while the claim previously recites prescription data, it does not previously recite prescription data for said at least one of cannabis and cannabinoids.

Claim 12 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “a particular either of said regimen data and said prescription data.” The grammar of this limitation makes it unclear what is actually being referenced and what the changes in tracked quantities are recited as being attributable to. For example, the inclusion of “either of” makes it unclear whether “particular” could refer to the regimen data in aggregate, the prescription data in aggregate, or some portion of either. 

Claim 13 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “a particular plurality of different either of said regimen data and said prescription data for different regimens and prescriptions.” The grammatical structure of this limitation raises multiple sources of ambiguity as to what is actually being referenced. For example, “a particular plurality of different either of” is grammatically nonsensical, and makes it unclear what a “particular plurality” is referring to within the regimen data and prescription data. 

Claim 17 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “said sensor data is received from a first device and a second device” and “determines the sensor data from the devices as having greater accuracy than the sensor data from the second device.” The recitation of “the devices” appears to reference both the first and second device. However, it is unclear how the sensor data from the first device and second device could then be determined to have greater accuracy than the sensor data from the second device. 
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US Patent Application Publication 2019/0027240) in view of Croan et al (US 10,319,475).

With regard to claim 1, Davidson discloses the claimed wellness system for a user operating on a computing device including a processor for administrating product including at least one of cannabis and cannabinoids ([77], [123], and [131]), comprising:
(a) a monitoring inference engine that receives,
(i) sensor data from said user from at least two different devices that are not functionally coupled to one another, each of which is autonomously acquired by measuring physical characteristics of said user ([118] describes an EEG device used to provide brain activity feedback; [143] and [193] describe the system receiving data from a plurality of physiological measurement devices such as a blood pressure measurement device and a pulse measurement device; [302]-[305] describe using image data to measure physical aspects of the user); 

(ii) user input data from said user that is observational data (Figure 1 element 104, [111], [120], [142], [164], [257], and [258] describe receiving various types of feedback and input from users including observations of effects, symptoms, and side effects); 

(iii) regimen data of at least one of dosage, timing, frequency, form of delivery for said at least one of cannabis and cannabinoids ([37], [106], [123], [134]-[138], [144], [174], and [257] describe input of a regimen including an associated dose, timing, frequency, and mechanism of delivery for cannabis, THC, CBD, and other cannabinoids); 

(iv) medicine data for said user ([185] describes a user’s medications as part of received inputs);


(b) said monitoring inference engine processes such received data including said sensor data, user input data, regimen data, and medicine data, using a machine learning based processing engine to provide personalized data for said user ([108]-[110], [120], [123], [144], [185], [226], [257], [265], and [277] describe a machine learning system which takes the sensor data, regimen data, medicine data, and user inputs and provides an adjusted regimen back to the user, i.e. personalized data; [229] and [230] describe providing reports to the user based on the user’s data and inputs; [232], [234]-[237], and [240] describe providing a real-time graphic of effects of a regimen on a user based on that user’s previous inputs and data) that (1) accounts for variations of absorption of at least one of cannabis and cannabinoids ([120], [229], [230], [233], and [236]-[240] describe the system accounting for onset times and effect timelines for a particular user, where differences in onset, duration, and timelines of effects would account for variations in absorption) and (2) interaction of (a) said at least one of cannabis and cannabinoids and (b) regimen data and medicine data ([185], [257], and [273]-[277] describe the user’s medications and the regimen as part of the inputs used to determine adjusted regimens);

but does not expressly disclose:
the medication data specifying over the counter medicine data for said user of at least one of brand, manufacturer's schema, dosage, timing, frequency, and form of delivery currently being taken by said user and prescription data for said user of at least one of brand, manufacturer's schema, dosage, timing, frequency, and form of delivery currently prescribed and being taken by said user;
providing the personalized data based on the over the counter medicine data and prescription data.

However, Croan teaches that it was old and well known in the art of substance use monitoring before the effective filing date of the claimed invention to receive user medication data specifying over the counter medicine data for said user including dosage and frequency currently being taken by said user (Figures 14-16 show interfaces for entering over the counter medication information including dosage and frequency; Column 6 lines 19-46 describes a user entering over-the-counter medications along with the dose and frequency) and prescription data for the user including dosage and frequency currently prescribed and being taken by said user (Figure 14 shows prescription medications among the types of drugs to be entered; Column 6 lines 19-39 describes a user entering a prescription medication and states that users may enter dose and frequency for entered medications).
Therefore it would have been obvious to one of ordinary skill in the art of substance use monitoring before the effective filing date of the claimed invention to modify the system of Davidson to receive user medication data specifying over the counter medicine data for said user including dosage and frequency currently being taken by said user and prescription data for the user including dosage and frequency currently prescribed and being taken by said user as taught by Croan to detect prescription or non-prescription drugs which affect a symptom or condition in combination with cannabinoids (Croan Column 9 lines 59-66).
It would have been further obvious to one of ordinary skill in the art of substance use monitoring before the effective filing date of the claimed invention to modify the system of Davidson to receive user medication data specifying over the counter medicine data for said user including dosage and frequency currently being taken by said user and prescription data for the user including dosage and frequency currently prescribed and being taken by said user as taught by Croan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Davidson already discloses receiving and analyzing medication data for a user, and including dose and frequency of over the counter medications and prescription medications as part of that medication data as taught by Croan would perform that same function in Davidson, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses:
wherein said sensor data is autonomously acquired from a tracking device ([143] and [193] describe the system receiving data from a plurality of physiological measurement devices such as a blood pressure measurement device and a pulse measurement device, i.e. tracking devices). 

With respect to claim 3, Davidson/Croan teach the wellness system of claim 2. Davidson further discloses:
wherein said tracking device includes at least one of a smart watch, a step tracker, a GPS monitor, a blood pressure monitor, a heart rate monitor, a smart bed, a camera, a radar, and steps taken ([143] and [193] describe the system receiving data from a plurality of physiological measurement devices such as a blood pressure measurement device and a pulse measurement device).

With respect to claim 4, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein said user input data includes textual observational data ([120], [257], and [258] describe the user entering their observations via text/typed words). 

With respect to claim 5, Davidson/Croan teach the wellness system of claim 4. Davidson further discloses: 
wherein said textual observational data includes at least one of a survey, a manual user input (Figure 5, [120], [215], [218], [257], and [258] describe the user entering their observations manually via text/typed words, and that the input may be in response to a question or prompt, i.e. a survey), an emotion, and a volume. 

With respect to claim 7, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein either of said regimen data and said prescription data for said at least one of cannabis and cannabinoids includes at least one of product administration and adherence information ([37], [106], [123], [134]-[138], [144], [174], and [257] describe input of a regimen including an associated dose, timing, frequency, and mechanism of delivery, i.e. product administration information, for cannabis, THC, CBD, and other cannabinoids; [58], [202], and [283] describe receiving information regarding a user’s actual usage and adherence).

With respect to claim 8, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein either of said regimen data and said prescription data for said at least one of cannabis and cannabinoids includes at least one of product administration and adherence information that includes at least one of dosage, timing, frequency, and form of delivery ([37], [106], [123], [134]-[138], [144], [174], and [257] describe input of a regimen including an associated dose, timing, frequency, and mechanism of delivery, i.e. product administration information, for cannabis, THC, CBD, and other cannabinoids).

With respect to claim 12, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data for said user infers changes in tracked quantities that are attributable to a particular either of said regimen data and said prescription data ([108]-[110], [120], [164]-[169], [257], [265], and [277] describe the machine learning system analyzing the sensor data, regimen data, medicine data, and user inputs to determine the effects of a regimen and using that information to provide the adjusted regimen, i.e. inferring changes in the data attributable to the regimen).

With respect to claim 13, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data for said user infers changes in tracked quantities that are attributable to a particular plurality of different either of said regimen data and said prescription data for different regimens and prescriptions ([106], [108]-[110], [120], [144], [164]-[169], [183], [185], and [257] describe the machine learning system analyzing the sensor data, regimen data, medicine data, and user inputs to determine the effects of a user’s current and previous regimens as well as regimens of other users).

With respect to claim 14, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data includes fusing data from multiple different devices providing said sensor data that leverages redundancies and diversities in said sensor data ([118] describes an EEG device used to provide brain activity feedback; [143] and [193] describe the system receiving data from a plurality of physiological measurement devices such as a blood pressure measurement device and a pulse measurement device; [302]-[305] describe using image data; [110], [157], and [255]-[257] describe the system collecting and using the sensor data from the multiple devices, i.e. fusing. Examiner notes that describing the sensor data as data “that leverages redundancies and diversities in said sensor data” only amounts to non-functional descriptive material because it does not recite or affect an actual function performed as part of the method. Examiner notes that the claim does not recite this limitation as part of “fusing data”).

With respect to claim 15, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data includes fusing sensor data and said user input data that leverages redundancies and diversities in said sensor data and user input data ([118], [143], and [193] describe the system receiving data from a plurality of physiological measurement devices such as an EEG, a blood pressure measurement device, and a pulse measurement device; Figure 1 element 104, [111], [120], [142], [164], [257], and [258] describe receiving various types of feedback and input from users including observations of effects, symptoms, and side effects; [110], [157], and [255]-[257] describe the system collecting and using the sensor data from the devices and the user input, i.e. fusing. Examiner notes that describing the user input data as data “that leverages redundancies and diversities in said sensor data and said user input data” only amounts to non-functional descriptive material because it does not recite or affect an actual function performed as part of the method. Examiner notes that the claim does not recite this limitation as part of “fusing data”).

With respect to claim 16, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data includes fusing data from multiple different sets of said user input data that leverages redundancies and diversities in said sensor data ([118], [143], and [193] describe the system receiving data from a plurality of physiological measurement devices such as an EEG, a blood pressure measurement device, and a pulse measurement device; Figure 1 element 104, [111], [120], [142], [164], [257], and [258] describe receiving various types of feedback and input from users including observations of effects, symptoms, and side effects; [110], [157], and [255]-[257] describe the system collecting and using the sensor data from the devices and the user input, i.e. fusing. Examiner notes that describing the user input data as data “that leverages redundancies and diversities in said sensor data” only amounts to non-functional descriptive material because it does not recite or affect an actual function performed as part of the method. Examiner notes that the claim does not recite this limitation as part of “fusing data”).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US Patent Application Publication 2019/0027240) in view of Croan et al (US 10,319,475) as applied to claim 1, and further in view of Kutzko et al (US Patent Application Publication 2019/0355472).

With respect to claim 9, Davidson/Croan teach the wellness system of claim 1. Davidson does not expressly disclose wherein either of said regimen data and said prescription data for said at least one of cannabis and cannabinoids includes medical classifications.
However, Kutzko teaches that it was old and well known in the art of cannabis therapy before the effective filing date of the claimed invention to include medical classifications in regimen or prescription data for cannabis or cannabinoids ([98] describes therapy data including ICD-10 coding, while [37]-[41] and [98] describe the therapies as including cannabis and cannabinoids).
Therefore it would have been obvious to one of ordinary skill in the art of cannabis therapy before the effective filing date of the claimed invention to modify the combination of Davidson and Croan to include medical classifications in regimen or prescription data for cannabis or cannabinoids as taught by Kutzko since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Davidson and Croan teaches a medical practitioner approving a regimen of cannabis or cannabinoids (see e.g. Davidson [144] and [123]), and including a medical classification from the medical practitioner as part of the regimen as taught by Kutzko would serve that same function in Davidson and Croan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 10, Davidson/Croan teach the wellness system of claim 1. Davidson does not expressly disclose wherein said at least one of regimen and prescription data for said at least one of cannabis and cannabinoids includes medical classifications that include at least one of ICD10 and CPT code data.
However, Kutzko teaches that it was old and well known in the art of cannabis therapy before the effective filing date of the claimed invention to include medical classifications in regimen or prescription data for cannabis or cannabinoids ([98] describes therapy data including ICD-10 coding, while [37]-[41] and [98] describe the therapies as including cannabis and cannabinoids).
Therefore it would have been obvious to one of ordinary skill in the art of cannabis therapy before the effective filing date of the claimed invention to modify the combination of Davidson and Croan to include medical classifications in regimen or prescription data for cannabis or cannabinoids as taught by Kutzko since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Davidson and Croan teaches a medical practitioner approving a regimen of cannabis or cannabinoids (see e.g. Davidson [144] and [123]), and including a medical classification from the medical practitioner as part of the regimen as taught by Kutzko would serve that same function in Davidson and Croan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US Patent Application Publication 2019/0027240) in view of Croan et al (US 10,319,475) as applied to claim 1, and further in view of Simpson et al (US Patent Application Publication 2016/0328991).

With respect to claim 17, Davidson/Croan teach the wellness system of claim 1. Davidson further discloses: 
wherein said sensor data is received from a first device and a second device ([118], [143], and [193] describe the system receiving data from a plurality of physiological measurement devices such as an EEG, a blood pressure measurement device, and a pulse measurement device);

but does not expressly disclose:
the monitoring inference engine determining the sensor data from the devices as having greater accuracy than the sensor data from the second device.
	
However, Simpson teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to determine sensor data from a first and second device as having greater accuracy than sensor data from the second device ([422] describes the data from a heart rate monitor and lactate sensor along with an accelerometer being more accurate than data from just the accelerometer; [443] describes the data from both a glycerol sensor and a ketone sensor as having greater accuracy than either individually).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Davidson and Croan to determine sensor data from the first and second device as having greater accuracy than sensor data from the second device as taught by Simpson since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Davidson and Croan already teaches receiving sensor data from a first and second device, and determining sensor data from those first and second devices as having greater accuracy than sensor data from the second device as taught by Simpson would serve that same function in Davidson and Croan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jikomes et al (US Patent Application Publication 2020/0219167) describes a system which provides information to a user about cannabis products including absorption rates of different products.
Cabigon et al (US Patent Application Publication 2022/0076830) describes a system for monitoring a user’s reaction to a cannabis regimen based on feedback from the user, sensor data from a tracking device, and medication data.
Alsherbiny et al, Medical Cannabis – Potential Drug Interactions
Foster et al, Cannabis and Cannabinoids: Kinetics and Interactions

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626